DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the received", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-15 are rejected for the same reasons because they depend on claim 1.
Claim 1 recites the limitation "the extracted", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-15 are rejected for the same reasons because they depend on claim 1.
Claim 1 recites the limitation "the wall-filtered", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-15 are rejected for the same reasons because they depend on claim 1.
Regarding claim 1, the claimed limitation “specific angles” is broad because it encompasses all possible angles; ironically, the word “specific” does not identify any particular angle, much less one that 
Claims 2-15 are rejected for the same reasons because they depend on claim 1.

The term “correct interpretation” in claim 9 is a relative term which renders the claim indefinite. The term “correct interpretation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 10 is rejected for the same reasons.

Regarding claims 1, 16, the claimed limitation “(x, z, A, V, b, e)” is broad because it encompasses all possible values, ironically, the word “variables x, z, A, V, b, e” do not identify any particular value, much less one that has support within applicant's disclosure. There are no specific values corresponding to the variables x, z, A, V, b, e, the amount of direction provided by the inventor for the expansive scope of all possible values is none.
Claims 2-15 are rejected for the same reasons because they depend on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793